DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,716,048 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 9-14 of the Remarks, filed September 16, 2021, with respect to rejections under 35 U.S.C. §102, §103, and §112 have been fully considered and are persuasive.  The rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 19 line 1, the limitation “method” is replaced with ---wireless device---.

Allowable Subject Matter
Claims 1-28 are allowed and are re-numbered as claims 1-13, 16-28, 14, and 15, respectively.

The following is an examiner’s statement of reasons for allowance:

as recited in claim 1 and similarly recited in claim 14, forwarding the first message to one or more other nodes in the wireless mesh network based on an entry in a discovery table, stored in the intermediate node, that indicates that the intermediate node is part of a critical link in the path.
	Additionally, on pages 10-14 of the Remarks filed on September 16, 2021, the applicant submits that the specification expressly defines the claim term “critical link” as a link that is present in more than one possible communication path between a source node and a destination and that the discovery table and the forwarding table are different entities, e.g., by the intermediate node selectively modifying the discovery table based on the existence of a particular entry in the forwarding table. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/30/2021